DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-47 are canceled. Claims 55-67 are newly added. Claims 48-67 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites, in part, “the electrolyte has a first ionic conductivity below a cutoff… wherein Tc is between 60C and 180C”. However, it is unclear whether “the electrolyte” refers to the electrolyte which was previously recited in line 4 of claim 48 or the primary electrolyte layer. It is also noted that the cited limitation above can also be reasonably interpreted to apply to any component of the electrolyte including the primary electrolyte layer and the thermally responsive composite. For purpose of examination, the cited limitation for the electrolyte is broadly interpreted to apply to any component of the electrolyte including the primary electrolyte layer and the thermally responsive composite as this appears to be applicant’s intent.
Claim 56 is also similarly rejected.
Claims 49-55 & 57-68 are rejected in view of their dependence to claim 48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-67 are rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 9,926,411 B1) in view of Pratt (US 2016/0028114 A1).
Regarding claims 48-56 & 59-66, Burdynska teaches a battery (Col. 24, L. 56) comprising:												an anode (Col. 24, L. 58);										a cathode (Col. 24, L. 58); and 									an cathode electrolyte positioned between the anode and the cathode, the cathode electrolyte comprising a thermally responsive composite (i.e corresponding to the electrolyte in the cathode/electrolyte bilayer) such that the thermally responsive composite functions as a shutdown separator layer provided between the cathode and the anode (Fig. 17; Col.6, L.16-20; Col. 24, L. 39-62; Col.25; L.19-25) comprising:									a plurality of inorganic lithium ion conductive particles that are ionically conductive between the anode and the cathode, wherein the plurality of inorganic particles are not electrically conductive, have a negative coefficient of thermal expansion and comprise a crystalline, partially crystalline, or amorphous composition including an oxide-based composition such as a LISCON compound; a sulfide based composition such as a thio-LISICON compound; and a phosphate-based composition (Col. 9, L.51 to Col.11, L.6), and one or more polymers having a positive coefficient of thermal expansion and a glass transition temperature of at most 180°C such as polystyrene (Col.11, L.8 to Col.12, L.46).						Burdynska teaches an electrode/electrolyte bilayer wherein the electrode can be a cathode or an anode but does not explicitly teach both a cathode/electrolyte bilayer and an anode/electrolyte bilayer in the battery.									Pratt teaches a lithium battery comprising an anode, an anode electrolyte layer disposed on the anode, a cathode and a cathode electrolyte layer on the cathode, wherein the anode and cathode electrolyte layers are placed between the anode and the cathode, and a separator electrolyte layer between the anode electrolyte layer and the cathode electrolyte layer ([0026], [0040], [0057], [0078] & [0086]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include both an anode electrolyte layer and a cathode electrolyte and optionally a separator electrolyte layer such that a cathode/electrolyte bilayer and an anode/electrolyte bilayer with an optional separator electrolyte provided therebetween is formed in order to optimize the properties of the electrolyte with respect to each electrode as taught by Pratt ([0063]). Specifically, a cathode electrolyte layer can be adapted for the positive electrode active material such that the cathode electrolyte layer is oxidatively stable at the cathode whereas the anode electrolyte layer can be adapted for the negative electrode active material such that the anode electrolyte layer is reductively stable at the anode ([0059]-[0063]). As noted in Pratt, with the use of different electrolytes, each electrode can be designed for optimum performance without compromise ([0063]). Accordingly, when a separator electrolyte layer which includes block copolymer of polyethylene oxide and polystyrene is included in Burdynska’s battery, a separator electrolyte layer having optimized ionic conductivity and mechanical integrity can be provided as taught by Pratt ([0086]). Since the separator electrolyte layer comprises an ionically conductive component (i.e polyethylene oxide) in addition to the same components present in Burdynska’s thermally response composite (i.e polystyrene and inorganic lithium-ion conductive particle), the separator layer, equated to the presently claimed primary electrolyte layer, would be expected to have a higher ionic conductivity than the thermally responsive composite.  			While Burdynska is silent as to the electrolyte having a first ionic conductivity below a cutoff temperature (Tc), and a second ionic conductivity that is lower than the first ionic conductivity at or above Tc, wherein Tc is between 60°C and 180°C (claim 48), wherein the second ionic conductivity is 50%, 10%, 1%, 0.1% or 0.01% of the first ionic conductivity (claim 49), the electrolyte having at least 50% of the ionic conductivity at room temperature, when cooled to room temperature after being heated above Tc (claim 56) and wherein Tc is below a temperature at which the anode, the cathode or primary electrolyte layer decomposes to produce gaseous species (claim 59), it is noted that Burdynska teaches a thermally response composite having the same composition as presently claimed (see claim limitations above and instant PG Pub [0012]). Accordingly, Burdynska’s electrolyte would be expected to possess the same properties recited in instant claims 48-49, 56 & 59. 
Regarding claim 57, Burdynska as modified by Pratt teaches the battery of claim 48. Burdynska further teaches wherein a thickness of the thermally response composite is 10 microns to 250 microns (Col. 22, L.47-50) which overlaps with presently claimed range.
Regarding claim 58, Burdynska as modified by Pratt teaches the battery of claim 48. Burdynska further teaches the thermally responsive composite having the same composition as the presently claimed invention. Accordingly, Burdynska’s composite would be expected to possess the claimed property (i.e a response time of at least 1 second). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 I. 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Burdynska (US 9,926,411 B1) and Pratt (US 2016/0028114 A1), as applied to claims 48-67 above, and further in view of Albano (US 2016/0351973 A1).
Regarding claim 68, Burdynska as modified by Pratt teaches the battery of claim 48 but is silent as to the plurality of inorganic particles being coated with a protective layer comprising one or more of aluminum oxide, zirconium oxide and titanium oxide.					Albano teaches a lithium battery comprising an electrolyte layer including one or more polymers and a plurality of inorganic particles, wherein the plurality of inorganic particles are coated with a protective layer comprising one or more of aluminum oxide, zirconium oxide and titanium oxide ([0030]-[0047]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a protective coating including aluminum oxide or titanium dioxide on Burdynska’s inorganic particles in order to protect the plurality of inorganic particles from any undesirable side reactions as taught by Albano ([0031]). 

Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks, filed 10/31/2022, with respect to the rejection of claims 1-2, 5, 12, 15, 17, 19 & 38-54 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Burdynska and Pratt.				Thus, in view of the foregoing, pending claims 48-68 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727